Drawings
The drawings are objected to because the same reference numerals used to identify features in Fig. 3 are used to identify modifications of those features in Fig. 4.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

Claim Rejections - 35 USC § 102
Claims 1, 4, 7, 8, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell, US 2,818,047.  Powell shows a gas turbine engine (col. 1, line 15), comprising: 
a rotatable shaft (12); and 
a cover (15-19) substantially covering an end of the rotatable shaft, the cover including a passageway (16, 17a, 17b) fluidly coupled from outside the rotatable shaft to inside the rotatable shaft, the cover further including a fin (20) configured to prevent oil from entering the passageway (col. 2, lines 5-27),
wherein Fig. 1 shows the cover includes a wall (15) covering substantially the entire end of the rotatable shaft,
wherein: the wall includes an outer surface facing outside the rotatable shaft and an inner surface facing inside the rotatable shaft, and the cover includes a hub (17) projecting from the inner surface of the wall,
wherein Fig. 1 shows the hub is concentric with an engine central longitudinal axis,
wherein the passageway includes an axial section (17a, 17b) extending along an engine central longitudinal axis from the outer surface to a location within the hub,
wherein the passageway includes a plurality of radial sections (19) extending in a direction substantially perpendicular to the engine central longitudinal axis between the axial section and an outer diameter of the hub,
wherein Fig. 1 shows the outer diameter of the hub provides the fin, and the outer diameter of the hub adjacent the fin has a greater radial dimension than the outer diameter of the hub adjacent the plurality of radial sections,
wherein Fig. 1 shows the fin is axially between the plurality of radial sections and the inner surface of the wall.

Claim Rejections - 35 USC § 103
Claims 9-13, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Ramshaw, US 4,467,585.  Powell discloses a gas turbine engine comprising every limitation of the claims except for a second fin.  At Fig. 1, Ramshaw shows a second fin (2, 3) on hub 4, and shows passageway radial sections in the hub between the fins.  Ramshaw teaches at col. 6, lines 3-65 including the second fin in order to improve oil separation effectiveness.  It would have been obvious to one of ordinary skill in the art to modify the gas turbine engine of Powell by including a second fin in order to improve oil separation effectiveness as taught by Ramshaw.
At Fig. 1, Ramshaw shows concave, U-shaped channels formed between the fins (1, 2, 3), wherein a minimum radial dimension of the outer diameter of the hub (4) is on the centerline of the second channel.

Allowable Subject Matter
Claims 14, 16, 17 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.  Applicant’s sole reason for deeming that Powell fails to anticipate the claims is that it allegedly fails to disclose a gas turbine engine.  This is found unpersuasive for any and all of the following reasons:
At least three of the claims aren’t directed to a gas turbine engine.  As such, it’s unclear why applicant believes Powell would need to disclose one in order to anticipate those claims.
Powell expressly discloses an internal combustion engine (col. 1, line 15) with a rotating engine element (col. 2, lines 30 & 31), but applicant’s arguments fail to explain how that cannot be a gas turbine engine.
Applicant’s arguments rely on language solely recited in the preamble of some of the rejected claims. When reading the preamble in the context of the entire claim, the term “gas turbine” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679